 

 

 

USDC SBNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

 

 

X DATE FILED:

 

SHUZHEN CAO, on her own behalf and on

 

 

behalf of all others similarly situated,

Plaintiff,
ORDER
-against-
18-CV-10338 (ALC)\(KNF)
155 S.G.S. CORP, d/b/a Spa Butterfly;
CHOI SANG, SUNNY SANG, JIE “DOE”, and
“JOHN” LEE a/k/a G Lee,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A settlement conference shall be held on May 13, 2020, at 10:30 a.m., in courtroom 228,
40 Centre Street, New York, New York. The parties must access the procedures under which the

settlement conference will be conducted, via the court’s website.

 

Dated: New York, New York SO ORDERED:
February 18, 2020 - .
~ 6 CCrtm Dhan ll Age
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
